DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed December 28, 2020 in response to the Office Action of November 13, 2020 is acknowledged. Applicant elected with traverse the species of:
A.    a protein from claim 14 that is bound by the ubiquitin mutein: PD1
B.    a protein from claim 14 that is bound by the monoclonal antibody: CD3
C.    ubiquitin mutein SEQ ID NO: 4
D.    amino acid substitution(s)  and/or insertions the SEQ ID NO
comprises, if any, according to claims 9-12: SEQ ID NO: 43.


2.	Applicants argue that there is no undue burden on Examiner to search all of the species.
	The arguments have been considered but are not persuasive. Examiner has rejoined mutant species of SEQ ID NO:4 with SEQ ID NO:43 that bind PD1, however the restriction is maintained for all other species for the reasons set forth in the restriction. There is a search and/or examination burden for the patentably distinct species because the following reason(s) apply: (a) the species require a different field of search (for example, employing different search queries, wherein SEQ ID NO:1 did not 

3.	Claims 1-20 are pending. Claims 12, 15, 16 and 18-20 are withdrawn as being drawn to non-elected species. Claims 1-11, 13, 14, and 17 are currently under prosecution as drawn to the elected species of:
A.    a protein from claim 14 that is bound by the ubiquitin mutein: PD1
B.    a protein from claim 14 that is bound by the monoclonal antibody: CD3
C.    ubiquitin mutein SEQ ID NO: 4  comprising any mutations.

Priority
4.    Acknowledgment is made of applicant's claim for foreign priority to EPO 15154150.2 (certified copy filed in the parent application 15/549,022). It appears, however, that applicant has not filed a certified copy of the EPO 15169863.6 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-11, 13, 14, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a method for producing a bispecific binding protein, the method comprising:
(a)    preparing a nucleic acid encoding a bispecific binding protein, wherein the nucleic acid comprises nucleotide sequences encoding:
(i)    a Kozak-sequence;

(iii)    a ubiquitin mutein with binding specificity to a first epitope located on a molecule selected from the group consisting of a soluble antigen, a cancer antigen, a cell-bound receptor antigen, a hormone, a growth factor, an enzyme, and a cytokine;
(iv)    a peptide linker consisting of 1 -50 amino acids;
(v)    a monoclonal antibody or a fragment thereof with binding specificity to a second epitope that is different from the first epitope; and
(vi)    one or two stop codons;
(b)    introducing said nucleic acid into an expression vector;
(c)    introducing said expression vector into a host cell;
(d)    culturing the host cell in a medium to express the bispecific binding protein in the host cell; and
(e)    isolating the bispecific binding protein produced in step (d) from the medium in which the host cell was cultured,
whereby a bispecific binding protein is produced.

 Thus, the claims identify the ubiquitin mutein and monoclonal antibody by function only, wherein the function of the ubiquitin mutein is to bind to a first epitope located on a molecule selected from the group consisting of a soluble antigen, a cancer antigen, a cell-bound receptor antigen, a hormone, a growth factor, an enzyme, and a cytokine (i.e., elected species PD1) and have a binding affinity of less than 700 nM, and wherein the function of the antibody is to bind to a second epitope that is different from a first epitope (i.e., elected species CD3). No ubiquitin mutein and antibody structure are recited. No core or critical sequence structure of the ubiquitin mutein and antibody are recited or identified for the ubiquitin mutein and antibody to perform the required functions claimed. 
 
Dependent claims provide partial structure of the ubiquitin mutein:

(Claim 9) The method of claim 1, wherein the ubiquitin mutein consists of an amino acid sequence with 80-94% identity to SEQ ID NO: 4, and comprises amino acid substitutions in positions 62, 63, 64, 65, and 66 of SEQ ID NO: 4.
(Claim 10) The method of claim 9, wherein the ubiquitin mutein further comprises an insertion of 2-8 amino acids between the amino acids at positions 9 and 10 of SEQ ID NO: 4.
ubiquitin mutein further comprises amino acid substitutions at residues corresponding to positions 6 and 8 of SEQ ID NO: 4.
Thus, the claims also identify the ubiquitin mutein by partial structure (80-92% sequence identity to SEQ ID NO:4 and having any amino acid substitutions at positions 62, 63, 64, 65, and 66, and having an insertion of any 2-8 amino acids between residues 9 and 10 or any amino acid substitutions at positions 6 and 8). No critical sequence structure of SEQ ID NO:4 having the broad genus of mutations is recited or identified for the ubiquitin mutein to perform the required function of binding to a first target antigen (i.e., PD1) and having an affinity of less than 700 nM. 
The instant specification discloses:
 [0044] The term “ubiquitin” or “unmodified ubiquitin” or “wild type ubiquitin” refers to the ubiquitin in accordance with SEQ ID NO: 1 and according to SEQ ID NO: 2 (point mutations in positions 45, 75, 76 which do not influence binding to a target) and according to SEQ ID NO: 3 (point mutations in positions 75 and 76 which do not influence binding to a target) and according to SEQ ID NO: 4 and according to the following definition. Ubiquitin proteins with at least 95% identity to SEQ ID NO: 1 are considered as wild type ubiquitins, for example, SEQ ID NO: 2 and SEQ ID NO: 3. Unmodified dimeric ubiquitins consist of two wild type ubiquitins, for example SEQ ID NO: 4. Ubiquitin proteins with at least 95% identity to SEQ ID NO: 4 are considered as unmodified dimeric ubiquitins. Particularly preferred are ubiquitin molecules from mammals, e.g. humans, primates, pigs, and rodents. On the other hand, the ubiquitin origin is not relevant since according to the art all eukaryotic ubiquitins are highly conserved and the mammalian ubiquitins examined up to now are even identical with respect to their amino acid sequence. In addition, ubiquitin from any other eukaryotic source can be used. For instance, ubiquitin of yeast differs only in three amino acids from the unmodified human ubiquitin.
[0045] The terms “modified ubiquitin” or “ubiquitin mutein” or “Affilin” are all used synonymously and can be exchanged. The term “modified ubiquitin” or “ubiquitin mutein” or “Affilin” as used herein refers to derivatives of ubiquitin which differ from said unmodified ubiquitin by amino acid exchanges, insertions, deletions or any combination thereof, provided that the modified ubiquitin or ubiquitin mutein has a specific binding 
[0046] The term “Affilin®” (registered trademark of Scil Proteins GmbH) refers to non-immunoglobulin derived binding proteins based on ubiquitin muteins. An Affilin molecule according to this invention comprises either one modified ubiquitin moiety or comprises two differently modified ubiquitin moieties linked together in a head-to-tail fusion. A “head-to-tail fusion” is to be understood as fusing two proteins together by connecting them in the direction (head) N—C—N—C— (tail) (tandem molecule), as described for example in EP2379581B1 which is incorporated herein by reference. The head part is designated as the first moiety and the tail part as the second moiety. In this head-to-tail fusion, the ubiquitin moieties may be connected directly without any linker. Alternatively, the fusion of ubiquitin moieties can be performed via linkers, for example, a polypeptide linker.
[0047] The term “insertions” comprises the addition of amino acids to the original amino acid sequence of ubiquitin wherein the ubiquitin remains stable without significant structural change. Naturally, loop regions connect regular secondary structure elements. The structure of human ubiquitin reveals six loops at amino acid regions 8-11, 17-22, 35-40, 45-47, and 50-63 which connect secondary structure elements such as beta sheets and alpha helix. Preferred are ubiquitin muteins comprising a combination of insertions and substitutions, as described in EP2721152. Preferred ubiquitin muteins have insertions of 2-10 amino acids, preferably in the most N-terminal loop within amino acids 8-11 or in the most C-terminal loop within amino acids 50-63. However, other locations for insertions are possible. Specifically, the number of amino acids to be inserted is 2, 3, 4, 5, 6, 7, 8, 9, 10, preferably 2, 3, 4, 5, 6, 7, 8 amino acids, most preferred 4, 5, 6, 7, 8 amino acids.
[0048] The term “antibody” as used in accordance with the present invention comprises monoclonal antibodies having two heavy chains and two light chains (immunoglobulin or IgG antibodies). Heavy and light chains are connected via non-covalent interactions and disulfide bonds. Furthermore, fragments or derivatives of monoclonal antibodies, which still retain the binding specificity, are comprised in the term “antibody”. The term “antibody” includes embodiments such as chimeric (human constant domain, non-human variable domain), single chain and humanized (human antibody with the exception of non-human CDRs) antibodies. Full-length IgG antibodies consisting of two heavy chains and two light chains are preferred in this invention. Fragments of antibodies within the scope of the invention are functional fragments which retain the same binding specificity as the non-fragmented antibody.
[0049] A “Fab fragment” refers to an antigen binding fragment of an immunoglobulin molecule, containing the variable regions of both light and heavy chains.
[0054] The term “Mabfilin” as used herein relates to a fusion protein comprising an Affilin which is fused with a monoclonal antibody.

[0065] Generally, a ubiquitin used as starting material for the modifications has an amino acid identity of at least 95%, or of at least 96% or of at least 97%, or of at least an amino acid sequence identity of 98% to SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, or SEQ ID NO: 4. Most preferred are starting proteins with an amino acid identity of at least 95% to SEQ ID NO: 1 or SEQ ID NO: 4. Thus, a polypeptide which is, for example, 95% “identical” to a reference sequence may comprise, for example, five point mutations or four point mutations and one insertion etc., per 100 amino acids, compared to the reference sequence.
[0073] In the binding protein of the invention, the ubiquitin mutein is linked to the heavy chain or to the light chain of the monoclonal antibody or fragment thereof, preferably a Fab-fragment. In one embodiment, the ubiquitin mutein (Affilin) is linked to the C-terminus of the light chain of the monoclonal antibody or fragment thereof, in particular a Fab-fragment, or the ubiquitin mutein (Affilin) is linked to the C-terminus of the heavy chain of the monoclonal antibody or fragment thereof, in particular a Fab-fragment. In another embodiment, the ubiquitin mutein (Affilin) is linked to the N-terminus of the light chain of the monoclonal antibody or fragment thereof, in particular a Fab-fragment, or the ubiquitin mutein (Affilin) is linked to the N-terminus of the heavy chain of the monoclonal antibody or fragment thereof, in particular a Fab-fragment, or a combination thereof. Specific examples for these embodiments are provided in Table 1 (and for example, SEQ ID NO: 11-26). In a preferred embodiment, specific binding proteins comprise ubiquitin muteins linked directly or by a linker to the N- or C-terminus of the light or heavy chain of monoclonal antibodies or fragments thereof. In even more preferred embodiments, binding proteins comprising a ubiquitin mutein are linked to the C-terminus to the light or heavy chain of monoclonal antibodies or fragments (for example, SEQ ID NOs: 14, 15, 16, 20, 21, 22, 24, 26, see for example Table 1, for example PID 40, PID 42, PID 50, PID 52, PID 54, PID 56, PID 69, PID 71, PID 77, PID 79).
[0074] Preferred combinations of binding proteins comprise a ubiquitin mutein (Affilin) linked to the C-terminus of the heavy chain and to the N-terminus of the light chain of a monoclonal antibody or fragment thereof, preferably a Fab-fragment, a ubiquitin mutein (Affilin) linked to the C-terminus of the heavy chain and to the C-terminus of the light chain of a monoclonal antibody or fragment thereof, preferably a Fab-fragment, a ubiquitin mutein (Affilin) linked to the N-terminus of the heavy chain and to the N-terminus of the light chain of a monoclonal antibody or fragment thereof, preferably a Fab-fragment, or a ubiquitin mutein (Affilin) linked to the N-terminus of the heavy chain and to the C-terminus of the light chain of a monoclonal antibody or fragment thereof, preferably a Fab-fragment.
[0075] Table 1 represents examples of proteins disclosed in this invention, including Mabfilin and Fabfilin proteins and corresponding control proteins. Column one refers to 

The instant specification provides the sequence structure of specific monoclonal antibodies or fragments of cetuximab, 145-2C11 Fab, OKT3 binding to EGFR, HER2, or CD3 in Table 1, and provides the sequence structure of ubiquitin muteins binding to EGFR, HER2 or PD1 in Table 1, as well as fusion proteins of both antibody and ubiquitin mutein sequences. Table 1 relevant to the elected species of ubiquitin mutein binding PD1 and antibody binding CD3 is presented below:
    PNG
    media_image1.png
    99
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    268
    710
    media_image2.png
    Greyscale

	
Thus, the specification discloses only ubiquitin mutein Affilin-128187 SEQ ID NO:43 as the ubiquitin mutein sequence binding PD1 and comprised in fusion proteins comprising SEQ ID NOs: 46, 47, 48 and 49, and the specification discloses only antibody 145-2C11 comprising light and heavy chain SEQ ID NOs:44 and 45 having the function of binding to CD3. The specification fails to disclose a representative number of species for the broadly claimed genus of ubiquitin muteins having 80-94% sequence identity to SEQ ID NO:4 and having any amino acid substitutions or insertions at the claimed residues that bind to PD1 and with an affinity of less than 700 nM. The specification fails to disclose a representative number of species for the broadly claimed genus of monoclonal antibodies or fragments thereof binding to second epitopes or to CD3. The instant specification fails to disclose the shared, critical sequence structure across the genus of antibodies and ubiquitin muteins required to perform the claimed functions of binding to the claimed epitopes or proteins in order for one to recognize members of the claimed ubiquitin mutein and antibody genera required to produce the claimed bispecific binding protein.
University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of making that product.  
Although Applicants may argue that it is possible to screen for ubiquitin muteins and antibodies that bind epitopes or antigens as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For  or antibodies yet to be discovered that may function as claimed. The target antigens, such as PD1 and CD3, provide no information about the structure of a ubiquitin mutein or antibody that binds to them.
	In this case, the only factor present in the claims is a recitation of antibody function: binds to a second epitope or to CD3. The only factor present in most claims is a recitation of ubiquitin mutein function: binds to a first epitope or to PD1 and with an affinity less than 700 nM. Dependent claims recite partial ubiquitin mutein structure of 80-94% identity to SEQ ID NO:4 and having any amino acid substitutions and insertions at the listed residues that do not identify the core, critical sequence structure required for the binding function.  The instant specification fails to describe structural features common to the members of the antibody or ubiquitin mutein genus, which features constitute a substantial portion of each genus because the instant specification discloses only one representative species of each genus that function as claimed: ubiquitin mutein Affilin-128187 SEQ ID NO:43 and anti-CD3 antibody 145-2C11 comprising SEQ ID NOs:44 and 45. A definition by function does not suffice to define the genus because it is only an indication of what the antibody or ubiquitin mutein does, rather than what it is. The specification fails to provide the shared, critical structural features coupled to the claimed functional characteristics in order for one to readily recognize members of the genus. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs of antibody 145-2C11 and the sequences found in of Affilin-128187 SEQ ID 
Given the lack of representative species to support the full scope of the claimed antibodies and ubiquitin muteins that make up the claimed bispecific binding protein, and lack of reasonable structure-function correlation with regards to the critical shared sequences in the variable domains or 6 CDRs for the claimed antibodies that provide second epitope or CD3 binding function, and critical shared sequences in the ubiquitin muteins comprising 80-94% identity to SEQ ID NO:4 that provide first epitope or PD1 binding function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antibodies and ubiquitin muteins that are required to produce the bispecific binding protein.  Since the specification fails to adequately describe the broadly claimed antibodies and ubiquitin muteins required to make the bispecific binding protein, it also fails to adequately describe the claimed method of producing the bispecific binding protein.

Examiner Suggestion: Examiner suggests amending the claims to recite the sequence structure (SEQ ID NO) for the antibody and ubiquitin mutein comprised by the bispecific binding protein, or to recite the SEQ ID NO of the complete bispecific binding protein itself.

6.	Conclusion: No claim is allowed. The closest prior art made of record but not relied upon are Lorey et al (Journal of Biological Chemistry, 2014, 289:8493-8507); and US Patent Application Publication 2008/0171851 (US Patent 8791238), Fiedler et al. 
Lorey et al teach using ubiquitin as a scaffold-based binding molecule to produce a high affinity binder, and teach Affilin® ubiquitin molecules have been successfully screened and selected against multiple targets, belonging to the groups of receptor tyrosine kinases, cytokines, growth factors, cellular receptors or matrix proteins (data not shown), as well as ED-B (extradomain B of fibronectin) (abstract; p. 11, col. 1-2). Lorey et al teach fusing the ubiquitin mutein to an Fc region to extend circulating half-life (abstract; p. 12). Lorey et al do not teach or suggest fusing the ubiquitin mutein to an antibody that binds to a target antigen or that the ubiquitin mutein has 80-94% identity to instant SEQ ID NO:4. 
Fiedler et al teach ubiquitin muteins can be screened to bind ligands, receptors or other target molecules and made into fusion proteins with fusion partners such as reporter enzymes, toxins, or other binding proteins (such as receptors HER2, EGFR CLTA-4, CD3, cytokines, growth factors, and Fc) ([108]), ubiquitins can be covalently linked to each other to form bispecific binding properties ([124]), and ubiquitins can be fused to enzymes, toxins or other binding proteins ([41]); ubiquitins can be from human ubiquitin substituted in amino acid positions 2, 4, 6, 62, 63, 64, 65, and 66 ([122]; Figure 2). Fiedler et al does not teach or suggest the ubiquitin mutein is fused to a monoclonal antibody binding to second epitope such as CD3, or the ubiquitin mutein binds PD1.



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642